UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-31332 LIQUIDMETAL TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0264467 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, CA 92688 (Address of principal executive office, zip code) Registrant’s telephone number, including area code: (949) 635-2100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filero Non-accelerated filer Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of common shares outstanding as of April 30, 2011 was 112,961,436. LIQUIDMETAL TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED March 31, 2011 FORWARD-LOOKING INFORMATION Statements in this report concerning the future sales, expenses, profitability, financial resources, product mix, market demand, product development and other statements in this report concerning the future results of operations, financial condition and business of Liquidmetal Technologies, Inc. are "forward-looking" statements as defined in the Securities Act of 1933 and theSecurities Exchange Act of 1934. Investors are cautioned that the Company's actual results in the future may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in the Company's operations and business environment, including competition, the need for continued technology development and advances, the need for increased acceptance of products and alloys, our ability to continue to develop and extend our brand identity, our ability to anticipate and adapt to a competitive market, our ability to effectively manage rapidly expanding operations, the amount and timing of operating costs and capital expenditures relating to expansion of our business, our operations and infrastructure, our ability to provide superior customer service, our dependence upon key personnel and the like. The Company's most recent filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K/A for the year ended December 31, 2010, contain additional information concerning many of these risk factors, and copies of these filings are available from the Company upon request and without charge. 2 TABLE OF CONTENTS PART I - Financial Information Item 1 – Financial Statements 4 Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Shareholders’ Deficiency (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 – Controls and Procedures 25 PART II – Other Information Item 1 – Legal Proceedings 26 Item 1A – Risk Factors 26 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 – Defaults Upon Senior Securities 26 Item 4 – Removed and Reserved 26 Item 5 – Other Information 26 Item 6 – Exhibits 27 Signatures 28 3 Table Of Contents PART I FINANCIAL INFORMATION Item 1 – Financial Statements LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March31, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivables, net of allowance for doubtful accounts of $16 and $1 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Long-lived assets to be disposed of other than by sale (Note 12) Other intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue 8 Short-term debt of majority-owned subsidiary Long-term debt of majority-owned subsidiary, current portion Warrant liabilities Other liabilities, current portion (Note 12) Total current liabilities Long-term debt of majority-owned subsidiary, net of current portion Other long-term liabilities, net of current portion Total liabilities Shareholders' deficiency: Liquidmetal Technologies, Inc. shareholders' deficiency 2 2 Preferred stock, $0.001 par value; 10,000,000 shares authorized; 2,171,760 shares issued and outstanding as of both March 31, 2011 and December 31, 2010 Common stock, $0.001 par value; 300,000,000 shares authorized; 93,695,375 shares issued andoutstanding as of bothMarch 31, 2011 and December 31, 2010 88 88 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Liquidmetal Technologies, Inc. shareholders' deficiency ) ) Noncontrolling interest Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Table Of Contents LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) (unaudited) For the Three Months Ended March 31, Revenue $ $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Income (loss) from operations before interest, non-controllinginterest and discontinued operations ) ) Change in value of warrants, (loss) gain ) Change in value of conversion feature, gain - Other income 5 1 Interest expense ) ) Interest income 8 - (Loss) income before non-controlling interest and discontinued operations ) Net loss attributable to noncontrolling interest 55 42 (Loss) income from continuing operations attributable to Liquidmetal Technologies, Inc. ) Loss from discontined operations, net ) ) Net Loss ) ) Other comprehensive (loss) income: Foreign exchange translation gain 45 75 Comprehensive (loss) income $ ) $
